Citation Nr: 1220849	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  11-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which denied entitlement to a one-time payment from the FVEC Fund.  

The appellant testified at an April 2012 hearing before the undersigned, which was held at the Manila RO.  A transcript of the hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. § 5101(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board has considered whether the notice provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002) are applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989  (2004).  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

II. Analysis

The appellant claims entitlement to a one-time payment from the FVEC Fund.  For the following reasons, the Board finds that veteran status has not been established for the appellant and thus the claim must be denied. 

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

For eligible persons who accept a payment from the FVEC Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.

Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747   (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. 
§ 3.203(c) (2011); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  38 C.F.R. § 3.203 (2011); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Here, the appellant states that he served as a guerilla in the army of the United States Armed Forces of the Philippines in Northern Luzon, USAFIP-NL.  According to statements and documentation provided by the appellant, he was initially assigned to the first platoon of A Company, 1st Battalion, USAFIP-NL.  He was later reassigned to B Company, Replacement and Casualty Battalion, USAPIFAC-NL.  He allegedly enlisted in December 1944, entered active service in January 1945, and was discharged in March 7, 1946.  

In support of his claim, the appellant submitted, in pertinent part, an Enlistment Record and Certification of Honorable Discharge from the Philippine Commonwealth Army dated March 1946; a letter from the Philippine Veterans Board dated November 23, 1947; a Philippine Veterans Affairs Office (PVAO) Form 4 dated March 17, 1977; a copy of PVB Form NO. 16, Letter of the Chairman of the Philippine Veterans Board, Department of National Defense to the Registrar of La Union High School, dated February 9, 1949, stating that the appellant was eligible for benefits under "The Philippine Veterans Bill of Rights;" a photocopy of a PVAO World War II Veteran card; and a December 1944 enlistment record and March 1946 final endorsement.  The appellant also submitted various statements describing his service and gave testimony regarding his service at the April 2012 Board hearing.  

Each time the appellant submitted new information or evidence, a request was sent to the NPRC with the accompanying information or evidence.  In responses dated in September 2009, July 2010, October 2010, December 2011, and January 2011, the NPRC stated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  NPRC made that certification after considering the various information provided by the appellant.

There is no indication that the Certificate of Discharge and other documents submitted by the appellant were issued by a service department.  Thus, they fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the FVEC Fund. 

The proper course for an appellant who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records. 

As the NPRC's determination as to the service of the appellant is binding on VA, the Board concludes that the appellant is not considered a "veteran" for purposes of entitlement to VA benefits.  Veteran status is a prerequisite to entitlement to payment from the FVEC fund.  Therefore, the appellant's claim for entitlement to a one-time payment from the FVEC fund must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a one-time payment from the FVEC fund is denied. 



____________________________________________
R.N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


